Case 1:20-mj-O5086-MJR Document 2 Filed 04/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA 20-mj-5086

FILED “Lp
aA

 
 

V.

  

JOSEPH BELLA,
Defendant.

 

ORDER REGARDING USE OF VIDE TELECONFERENCIN
In accordance with the General Order issued on March 30, 2020, this Court finds:
___X___That the Defendant has consented to the use of video teleconferencing to

conduct the proceeding(s) held today, after consultation with counsel; and
The proceeding(s) held on this date may be conducted by:
___X__Video Teleconferencing

Teleconferencing, because video teleconferencing is not reasonably available for

 

the following reason:
The Defendant (or the Juvenile) is detained at a facility lacking video
teleconferencing capability.

Other:

 

 

IT IS SO ORDERED.

eet Zon.

DATED: April 23, 2020 U ~ v
Buffalo, NY MICHAEL J. ROMER, USMJ
